EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Klein on 5/23/2022.

The application has been amended as follows: 
Amend claim 1: An oyster paper, which is made of components including 60%-70% oyster shell powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio, that are subjected to mixing and pre-melting processing according to such ratios, followed by compounding and pelletizing to prepare a plurality of oyster paper pellets, the oyster paper pellets being subsequently subjected to film blowing processing through a film blowing operation to form an oyster paper having a thickness of 0.05 millimeters to 0.5 millimeters, wherein the oyster shell powder is calcinated at 600°C-800°C and sieved with a mesh number of 2000 to have a powder particle diameter less than 6.5 micrometers (μm), and the natural biodegradation assisting additive agent includes guar gum.
Cancel claim 2
Amend claim 9: A method for manufacturing the oyster paper of claim 1, comprising the following steps:
(A) material mixing and pre-melting, in which ingredients, including 60%-70% oyster shell powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio, are subjected to mixing according to such ratios and pre-melting, wherein the natural biodegradation assisting additive agent includes guar gum, and wherein the oyster shell powder is calcinated at 600°C-800°C and sieved with a mesh number of 2000 to have a powder particle diameter less than 6.5 micrometers (μm);
(B) compounding and pelletizing for preparing oyster paper pellet, in which the ingredients that are subjected to mixing and pre-melting in Step (A) are subjected to compounding and pelletizing processing at a temperature of 110°C-150°C to prepare a plurality of oyster paper pellets;
(C) film blowing processing, in which the oyster paper pellets prepared in Step (B) are subjected to film blowing processing at a temperature of 110°C-150°C; and
(D) oyster paper forming, in which an oyster paper having a thickness of 0.05 millimeters to 0.5 millimeters is formed after the film blowing processing of Step (C).
Cancel claim 10
Cancel claim 15
Amend claim 16: The method for manufacturing oyster paper according to claim [[15]] 9, wherein in Step (A), the natural biodegradation assisting additive agent further includes at least one fruit and vegetable enzyme from the group consisting of soybean, okra, and pineapple
Amend claim 21: An oyster paper, which is made of components including 60%-70% oyster shell powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio, that are subjected to mixing and pre-melting processing according to such ratios, followed by compounding and pelletizing to prepare a plurality of oyster paper pellets, the oyster paper pellets being subsequently subjected to film blowing processing through a film blowing operation to form an oyster paper having a thickness of 0.05 millimeters to 0.5 millimeters, wherein the natural biodegradation assisting additive agent includes guar gum;
wherein the oyster shell powder is prepared by:
cleaning an outside and an inside of disposed oyster shells, thereby generating cleaned oyster shells;
subjecting the cleaned oyster shells to a desalting processing, thereby generating desalted oyster shells;
depositing the desalted oyster shells into a pulverizing machine to be pulverized into oyster shell fragments;
depositing the oyster shell fragments into a high-temperature rotary calcination furnace to be subjected to a calcinating and sterilizing processing at a temperature of 600°C-800°C, thereby generating calcinated oyster shell fragments;
depositing the calcinated oyster shell fragments into a grinding machine to be ground into oyster shell powder particles; and
sieving the oyster shell powder particles with a sieve of a mesh number 2000 to prepare an oyster shell powder product that has a powder particle diameter less than 6.5 micrometers.

Election/Restrictions
Claims 1, 3-6, 8, and 21 are allowable. Claims 9, 11-14, and 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 9/17/2021, is hereby withdrawn and claims 9, 11-14, and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended independent claim 1 recites: “An oyster paper, which is made of components including 60%-70% oyster shell powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio, that are subjected to mixing and pre-melting processing according to such ratios, followed by compounding and pelletizing to prepare a plurality of oyster paper pellets, the oyster paper pellets being subsequently subjected to film blowing processing through a film blowing operation to form an oyster paper having a thickness of 0.05 millimeters to 0.5 millimeters, wherein the oyster shell powder is calcinated at 600°C-800°C and sieved with a mesh number of 2000 to have a powder particle diameter less than 6.5 micrometers (μm), and the natural biodegradation assisting additive agent includes guar gum.” Amended independent claim 21 recites: “An oyster paper, which is made of components including 60%-70% oyster shell powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio, that are subjected to mixing and pre-melting processing according to such ratios, followed by compounding and pelletizing to prepare a plurality of oyster paper pellets, the oyster paper pellets being subsequently subjected to film blowing processing through a film blowing operation to form an oyster paper having a thickness of 0.05 millimeters to 0.5 millimeters, wherein the natural biodegradation assisting additive agent includes guar gum; wherein the oyster shell powder is prepared by: cleaning an outside and an inside of disposed oyster shells, thereby generating cleaned oyster shells; subjecting the cleaned oyster shells to a desalting processing, thereby generating desalted oyster shells; depositing the desalted oyster shells into a pulverizing machine to be pulverized into oyster shell fragments; depositing the oyster shell fragments into a high-temperature rotary calcination furnace to be subjected to a calcinating and sterilizing processing at a temperature of 600°C-800°C, thereby generating calcinated oyster shell fragments; depositing the calcinated oyster shell fragments into a grinding machine to be ground into oyster shell powder particles; and sieving the oyster shell powder particles with a sieve of a mesh number 2000 to prepare an oyster shell powder product that has a powder particle diameter less than 6.5 micrometers.”
The closest prior art is Chen (TWI507296B) in view of Chateau et al (USPGPUB 2018/0186943), Chong et al (“Fire-Retardant Plastic Material from Oyster-Shell Powder and Recycled Polyethylene), non-patent literature of record, Liang (USPGPUB 2002/0041060), and Rasmussen et al (USPGPUB 2011/0229698).
Chen discloses a green environmental protection paper and a manufacturing method thereof, in particular to a technology that uses a special formula material composed of a polymer material and an inorganic material to be mixed into the environmental protection paper [0001]. In one embodiment, the formula includes a polymer material (1a), an inorganic material (1b), and an organic material (1c), wherein the polymer material (1a) accounts for 10-25% by weight, and the inorganic material (1b) accounts for 55 to 85% by weight, and organic materials (1c) account for 10 to 25% by weight [0024]. Polymer material 1a can be polypropylene (PP), polyethylene (PE), and/or polylactic acid (PLA) (wherein the polymer is selected as one of a member of a polyethylene group and polypropylene or a combination thereof – claim 3) [0024]. The inorganic material 1b can be calcium carbonate powder and can be an ore powder [0024]. The organic material 1c can be plant fiber or plant starch such as cassava flour, corn flour, sweet potato flour, bagasse powder, plant fiber powder, vegetable and fruit fiber powder, or at least one powder of wood chips or starch [0024]. The thickness of the paper is between 50 and 700 um (0.05 mm to 0.7 mm) (a paper having a thickness of 0.05 millimeters to 0.5 millimeters) [0021]. Chen further discloses that the particle size of the ore powder is between 1 um to 5 um (a powder particle diameter less than 6.5 micrometers – claim 1) [0019] [0025]. A grinder is used to grind the stone to such a particle size [0037]. Chong also discloses an average particle size of fine powder of 3 to 5 um which led to superior homogeneous compounding with PE resin and generates more CO2 due to higher surface area [pg 1585, first full paragraph].
Examiner’s note: the terms “natural biodegradation inducing agent” and “natural biodegradation assisting additive agent” are not defined in the present disclosure and therefore the broadest reasonable interpretation (BRI) in light of the specification applies. Paragraph [0051] of the original disclosure indicates that the natural biodegradation assisting additive agent “can assist the above-mentioned natural biodegradation inducing agent to accelerate speed and efficiency of biodegradation carried out by microorganisms in soil”. The example for the natural biodegradation inducing agent provided in the disclosure and in the claims is chitosan ([0024] and claim 5). The examples for the “natural biodegradation assisting additive agent” are guar gum and fruit and vegetable enzyme ([0026] and claim 7). Therefore, the BRI of the term “natural biodegradation inducing agent” is any naturally occurring material that is capable of biodegradation of itself or initiating biodegradation of any other material. The BRI of the term “natural biodegradation assisting additive agent” is any naturally occurring material that assists/catalyzes/accelerates the biodegradation process by microorganisms. Naturally occurring fibers, polymers, starches, or polysaccharides would fall into the category of “natural biodegradation inducing agent” based on the aforementioned BRI. Therefore, Chen’s organic material 1c that can be plant fiber or plant starch meets this definition of “natural biodegradation inducing agent”.
Chen is silent with regard to the presence of a natural biodegradation assisting additive agent. Chen is silent with regard to the volume ratio of the components. Chen is silent with regard to using oyster shell powder. Chen is silent with regard to the claimed process limitations of claims 1 and 21. Chen is silent with regard to the presence of guar gum.
Chateau discloses a novel masterbatch composition comprising a high concentration of biological entities [0001]. The invention also relates to a process for producing such masterbatch composition, and the use thereof for the production of plastic articles [0001]. The masterbatch composition comprises a carrier material and biological entities having a polymer-degrading activity [0032]. The masterbatch composition exhibits a polymer-degrading activity and may be used to confer improved biodegradability on plastic materials and articles [0032] [0006]. The carrier material represents between 10% and 89% by weight of the total weight of the masterbatch composition and the biological entities represent from 11% to 90% by weight of the masterbatch composition [0007-8] [0032-33] [0042]. The carrier material can comprise natural polymers such as polysaccharides including cellulose, starch, and chitosan and mixtures thereof [0045]. The biological entities comprise or consist of at least an enzyme with synthetic polymer-degrading activity and/or a microorganism expressing, and optionally excreting, an enzyme having such activity [0035]. Various enzymes can be used [0036]. The masterbatch can be in solid/powder/granulate form or liquid form [0059]. In one embodiment, 0.01 to 20% by weight of masterbatch composition is added to the polymer, compared to the final weight of the plastic article [0121]. In another embodiment, between 25% and 40% by weight of masterbatch composition is added to the polymer, or up to 30%, or up to 40% [0121]. The polymer can be a polyolefin such as PE and/or PP [0047] [0112].
Chen is analogous because it discloses green environmental protection paper.
Chateau is analogous because it discloses biodegradable plastic articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chateau’s masterbatch composition comprising carrier and biological entities as Chen’s organic material 1c.  One of ordinary skill in the art would have been motivated to use such a composition for this component because this would enhance the biodegradability of Chen’s green paper as disclosed by Chateau above. Chen’s paper comprises polymer material 1a which can be PP or PE and Chateau’s masterbatch composition is capable of polymer-degrading activity on such polymers as disclosed above. Chen discloses the desirability of the paper to be decomposed naturally or through organisms such as bacteria to accelerate the decomposition speed of the paper [0023] [0003] [0020] [0045]. Chateau’s masterbatch composition can be formed from the same or similar organic material as that disclosed by Chen (i.e., plant starch, natural polymers).
Examiner’s note: the weight percentage of the masterbatch composition as a percentage of the weight of the article disclosed by Chateau overlaps that disclosed by Chen for organic material 1c. Since the carrier material ranges between 10 and 89% by weight of the masterbatch composition and the biological entities range between 11 and 90% by weight of the masterbatch composition, the weight percent ranges of the carrier and the biological entities as a percentage of the total weight of Chen’s composition are 1% to 22.25% and 1.1 to 22.5%, respectively. The carrier and the biological entities correspond to the claimed natural biodegradation inducing agent and the natural biodegradation assisting additive agent, respectively. Regarding the claimed volume ratio/percentages, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Chen in view of Chateau does not specify the workable ranges for the volumetric percentages of each component, but they do describe the general conditions of the claim, namely the relative weight percentages of each component which are broad and overlap the claimed volumetric percentage ranges.  It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by Chen in view of Chateau (A paper, which is made of 60%-70% (CaCO3) powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio). 
Chen in view of Chateau is silent with regard to using oyster shell powder. Chen in view of Chateau is silent with regard to the claimed process limitations of claims 1 and 21. Chen in view of Chateau is silent with regard to the presence of guar gum.
Chong discloses a series of plastic materials from recycled polyethylene (PE) and oyster-shell powder which were prepared to test their fire-retardant properties with an aim of finding a practical way of waste recycling [Abstract]. It is desirable to devise plastic materials that combine waste PE and PP and oyster-shell powder in order to reduce waste from both products [Introduction] [pg 1583]. Oyster shell is mainly composed of CaCO3 [Introduction, pg 1583] [Results and Discussion, first paragraph, pg 1584]. The CaCO3 decomposes when heated above 800 degrees C and generates CO2 which can extinguish fire by preventing access to oxygen [Introduction, pg 1583] [Conclusions, pp 1588-9].
Chong is analogous because it discloses environmentally friendly composite plastic and oyster shell products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use oyster shell powder as Chen’s inorganic material 1b (An oyster paper, which is made of 60%-70% oyster shell powder, 10%-20% polymer, 15%-17% natural biodegradation inducing agent, and 3%-5% natural biodegradation assisting additive agent, by volume ratio).  One of ordinary skill in the art would have been motivated to use oyster shell powder for this component because it is a natural source of CaCO3 as disclosed by Chong and Chen discloses that CaCO3 can be the inorganic material 1b (see above). Chong discloses that oyster shell is a waste product that needs addressed and Chen discloses the desirability of an environmentally friendly paper. Chen also discloses the desirability of forming a paper with a fire protection effect [0018] and Chong discloses that the CaCO3 from oyster shell enhances fire-retardant properties (see above).
Chen in view of Chateau and Chong is silent with regard to the claimed process limitations of claims 1 and 21. Chen in view of Chateau and Chong is silent with regard to the presence of guar gum.
Liang discloses a process for the manufacture of an environmentally friendly paper having up to about 80% by weight of inorganic mineral powders [0001]. The paper comprises up to about 80% by weight of inorganic mineral powders as main components, about 43% to 18% by weight of polyethylene, and less than 2% by weight of additives [0003]. An object of the invention is to provide a process for the manufacture of an environmentally friendly paper, in which the paper possesses similar properties as those of pulp paper, such as foldability, stiffness, opaqueness, writing ability, and latitudinal and longitudinal tearing strength [0006]. The inorganic powder can be CaCO3 [0032]. The process comprises treatment steps of mixing, extruding, milling, and polymerizing to form granulates [0035]. The granulates are fed into an extruder for producing a paper film [0035]. The melted granulates are molded as a paper film tube having a hollow shape, the tube is inflated by pressured air, drawn, and then cooled and folded to form environmentally friendly paper [0035-36]. The inflation and drawing stretches the paper film tube in two directions resulting in a paper having a structure with 2-dimensional strength [0036]. The paper desirably decomposes in a natural environment [0008].
Liang is analogous because it discloses environmentally friendly paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Liang’s process to form Chen’s green paper (that are subjected to mixing and pre-melting processing according to such ratios, followed by compounding and pelletizing to prepare a plurality of oyster paper pellets, the oyster paper pellets being subsequently subjected to film blowing processing through a film blowing operation to form an oyster paper).  One of ordinary skill in the art would have been motivated to use such a process to form the paper because this would result in a paper having good 2-dimensional strength as disclosed by Liang above.
Chen in view of Chateau, Chong, and Liang is silent with regard to the claimed process limitations of claim 21 and calcinating the oyster shell powder (claims 1 and 21). Chen in view of Chateau, Chong, and Liang is silent with regard to the presence of guar gum.
Rasmussen discloses biodegradable polymeric compositions containing protein in combination with green strengthening agents [0002]. Addition of the strengthening agent in the biodegradable polymeric composition results in improved mechanical properties of the article formed from the composition [0009]. The protein can be plant-based [0023] [0026]. The strengthening agent can be a green polysaccharide such as guar gum [0034].
Rasmussen is analogous because it discloses biodegradable articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add guar gum as a strengthening agent to Chen in view of Chateau, Chong, and Liang’s composition (wherein the natural biodegradation assisting additive agent includes guar gum).  One of ordinary skill in the art would have been motivated to add guar gum to this composition because this would act as a strengthening agent and result in enhanced mechanical properties of the formed article as disclosed by Rasmussen above. Addition of guar gum to the composition would also replace part of the polymer materials with organic materials thereby reducing production costs as desired by Chen [0016].
Chen in view of Chateau, Chong, Liang, and Rasmussen fails to disclose the process limitations of claim 21 and calcinating the oyster shell powder (claims 1 and 21).
Claims 3-6, 8-9, 11-14, and 16-20 are allowed as depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781